        Case 2:12-cv-00859-LMA Document 1263-1 Filed 03/10/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

LASHAWN JONES, ET AL.                     *                   CIVIL ACTION
                                          *                   No. 12-00859
VERSUS                                    *
                                          *                   HON. LANCE M. AFRICK
MARLIN GUSMAN, ET AL.                     *                   SECTION: I
                                          *
                                          *                   MAG. MICHAEL B. NORTH
                                          *                   SECTION: 5
* * * * * * * * * * * * * * * * * * * * * *

        MEMORANDUM IN SUPPORT OF MOTION FOR STATUS CONFERENCE

MAY IT PLEASE THE COURT:

       Section E(2) of the Stipulated Order for Appointment of Independent Jail Compliance

Director. (R. Doc. 1082) provides in pertinent part:

               No sooner than nine months after the appointment of the Compliance
               Director, the Sheriff may file a motion to terminate the Compliance
               Directorship on the basis that the Compliance Director has enabled
               the Orleans Parish Jail to achieve material progress with substantial
               compliance with all provisions of the Consent Judgment, as defined in
               Paragraph A.2. Prior to filing such a motion, the moving Party shall
               request a status conference with the Court. The other parties shall
               have an opportunity to respond to or oppose that motion. The Court
               will order an evidentiary hearing and permit all reasonable discovery
               associated with the Motion.(emphasis added)

Pursuant to this provision, Sheriff Marlin N. Gusman respectfully requests that this Court schedule

a status conference on a date and time convenient with this Court and its agents, the parties, and their

attorneys.

                       [SIGNATURE BLOCK ON FOLLOWING PAGE.]
        Case 2:12-cv-00859-LMA Document 1263-1 Filed 03/10/20 Page 2 of 2



                                                      Respectfully submitted,

                                                      CHEHARDY, SHERMAN, WILLIAMS,
                                                      MURRAY, RECILE, STAKELUM
                                                      & HAYES, LLP

                                                      _/s/ James M. Williams_________________
                                                      JAMES M. WILLIAMS, BAR NO. 26141
                                                      INEMSIT U. O’BOYLE, BAR NO. 30007
                                                      PATRICK R. FOLLETTE, BAR NO. 34547
                                                      One Galleria Boulevard, Suite 1100
                                                      Metairie, Louisiana 70001
                                                      Telephone: (504) 833-5600
                                                      Facsimile: (504) 833-8080

                                                      -and-

                                                      ORLEANS PARISH SHERIFF’S OFFICE
                                                      BLAKE J. ARCURI, BAR NO. 32322
                                                      LAURA C. RODRIGUE, BAR NO. 30428
                                                      FREEMAN R. MATTHEWS, BAR NO. 9050
                                                      2800 Perdido Street
                                                      New Orleans, LA 70119
                                                      Tel: 504.202.9404 Fax: 504.202.9454
                                                      arcurib@opso.us; rodriguela@opso.us

                                  CERTIFICATE OF SERVICE

        I do hereby certify that on this 10th day of March, 2020, a copy of the foregoing was filed

electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent

by operation of the court’s electronic filing system. I also certify that a copy of the foregoing will

be sent to all non-CM/ECF participants by United States Mail, properly addressed and postage pre-

paid.


                                                      _/s/ James M. Williams_________________
                                                      James M. Williams
